Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-5-2009

Ogundoju v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1368




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Ogundoju v. Atty Gen USA" (2009). 2009 Decisions. Paper 1779.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1779


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                    C.A. No. 05-1368

                          OLUWAFUNMILAYO OGUNDOJU

                                            v.

                  ATTORNEY GENERAL OF THE UNITED STATES

                               (Agency No. A39 039 008)


Present: BARRY, SMITH and HARDIMAN, CIRCUIT JUDGES

                                         ORDER

The foregoing motion is granted. The opinion and judgment entered November 7, 2008
are hereby vacated, and an amended opinion, holding the petition for review in abeyance,
is hereby filed as of the date of this order.

It is further ordered that the matter be transferred pursuant to 8 U.S.C § 1252(b)(5)(B) to
the United States District Court for the Middle District of Pennsylvania for a new hearing
on Petitioner’s nationality claim.

Pending the proceedings on remand, the Respondent is directed to file status reports every
60 days until the issue of nationality is resolved. Once the District Court has made a
determination regarding Mr. Ogundoju’s nationality, Respondent shall promptly inform
this Court in writing as to the date and disposition of the nationality claim.


                                          By the Court,

                                          /s/Maryanne Trump Barry
                                          Circuit Judge
Dated: March 5, 2009

ARL/cc: OO; CRS; DFB; ALG